Title: To Benjamin Franklin from Benjamin Vaughan, 5 March 1782
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dearest sir,
London, March 5, 1782.
My father having an immediate desire to purchase lands in America to the amount of £4000 by way of a beginning; and your friend Mr. E. Jeffries of the club of “honest Whigs at the London Coffee House,” being determined to appropiate £2000 in that line; and I believe another friend having determined upon a like adventure, of which he is soon to advertise us; I beg you to give a very brief answer to the following queries.
1st. Is it likely that present purchasers in Pensylvania will be liable to confiscation or contested title, on account of non-residence &c. and of being under the predicament of the above parties. N.B. S.V’s Children have American parentage on the mother’s side.
2d. Is the ordinance which professes on the part of Congress, Decr. 4th: 1781, that after “March 1st: 1782 all goods, wares & merchandizes of the growth produce or manufacture of Great Britain, or of any territory depending thereon, if found within three leagues of the coasts & destined to any port or place of the United states, in any ship or vessel belonging to the citizens of the said states, or the subjects of any neutral power, shall be subject to capture & condemnation &c.”, I say is this ordinance, or this clause, genuine and accurate and in present force?
3rd. Supposing the sending of goods (British or foreign, directly and circuitously,) should be judged by the parties in question improper, impolitic, or dangerous, can money be transmitted to America through the American loan office at Paris, without loss or with profit; there being a heavy discount on bills from America upon Europe.
I have copies of the above numbered queries; so that your letter may be short, containing nothing but answers under the corresponding numbers 1, 2, & 3, unless you will have the goodness to add a little volunteer advice.
The inclosed letter from John, written in the fulness of his heart, developes the whole of his conduct, which was as mysterious to me, as perhaps it was to you.— He waited by his last, for nothing but your letters; but notwithstanding the weight of them, I cannot think he ought to wait for them; and shall therefore press his instant departure, if not already gone, which I hope he is.
After the late votes in the House of Commons, I shall hope to see you soon. The instant my father can proceed without confiscation of his property, he will embark with, all his family.
I am, my dearest sir, your ever devoted, obliged & affectionate
Benjn. Vaughan
 
Notation: Vaughan London 5. March 1782.
